Citation Nr: 1503047	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for atrial fibrillation (heart rate disorder).

2. Entitlement to service connection for a stroke.

3. Entitlement to service connection for chronic fatigue.

4. Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned at a July 2013 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In addition, the undersigned held the record open for 90 days to allow the Veteran to submit additional evidence.  A transcript of the hearing is in the claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See July 2013 Statement in Support of the Claim.

Additional documents pertinent to the present appeal are in the Virtual VA electronic claims processing system.

The issue of entitlement to service connection for a mental health disorder was raised during the July 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is REFFERED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of a compensable disability rating for bilateral hearing loss is addressed in the REMAND section of this decision and is REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran's heart disorder is attributed to non-service-connected hypertension-a conclusive etiology-and does not relate to service.

2. The Veteran's stroke is attributed to non-service-connected hypertension-a conclusive etiology-and does not relate to service.

3. The Veteran's chronic fatigue/joint pain is attributed to his July 2009 stroke-a conclusive etiology-and does not relate to service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a heart rate disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

2. The criteria for a grant of service connection for a stroke have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

3. The criteria for a grant of service connection for fatigue/joint pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated October 2009 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, Social Security Administration (SSA) records, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The May 2010 VA examiner reviewed the claims file, performed a physical examination, and described the etiologies of the Veteran's heart disorder, stroke, and fatigue/joint pain in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having atrial fibrillation (irregular heart rate), and cardiovascular-renal diseases, to include organic heart disease, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a left knee disorder may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Further, because the Veteran served in the Southwest Asia Theater of Operations during Operation Desert Shield/Storm (August 1990 to March 1991), service connection may be established under the presumption for Persian Gulf Veterans.  See 38 C.F.R. § 3.317; see also Form DD 214.  The presumption applies to chronic disabilities manifested either during active duty in the Southwest Asia Theater of Operations or to a degree of 10 percent or more by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (e)(2).

A disability is "chronic" if it has existed for six months or more or exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period for chronicity is measured from the earliest date that the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317, "chronic disability" refers to either: (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" refers to a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Whether the undiagnosed illness is manifested to a degree of 10 percent or more is determined by analogizing the undiagnosed illness to a disease or injury that involves similar functional affects, anatomical location, or symptomatology.  See 38 C.F.R. § 3.317(a)(5). 

38 C.F.R. 3.317 requires "objective indications of a qualifying chronic disability."  Such indicia include "signs" (objective evidence perceptible to an examining physician) and/or non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  Lay persons, to include the Veteran, are competent to report objective indicators of illness such as joint pain or fatigue.

The Veteran is not required to provide competent evidence linking a current disability that qualifies as chronic under 38 C.F.R. § 3.317 to an event in service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A symptom associated with a chronic disability that is capable of lay observation is presumed to be related to service; consequently, the medical nexus requirement associated with "direct service connection" does not apply.  

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability if there is affirmative evidence that the disability was: (1) not incurred during active service in the Southwest Asia Theater of operations; (2) caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations and the onset of the disability; or (3) the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  Disorders that do not qualify for presumptive service connection under 38 C.F.R. 3.317 may be service connected on a direct basis or under a different presumption.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).




Service Connection for a Heart Disorder

The Veteran alleges that his current heart problems relate to the pressure in his chest and the heart palpitations that he reported on his separation examination.  He has a current diagnosis of normal sinus rhythm; however, the Veteran was not diagnosed as having a heart disorder in service and there is no indication that his current sinus rhythm relates to service.  The claim is denied.

On separation from service, the Veteran reported that he had pain/pressure in his chest and palpitation/pounding heart.  He denied heart trouble or problems with blood pressure.  February 1993 Report of Medical History.  His separation examination indicates that the Veteran experienced chest pain and heart pounding about once a month and that there was no pattern to his symptoms.  See February 1993 Report of Medical Examination.

In July 2009-two days prior to his stroke-the Veteran was hospitalized with high blood pressure and in atrial fibrillation.  He reported that he suddenly experienced heart palpitations.  His heart rate disorder was treated with medication to reduce his blood pressure.  July 2009 and August 2009 PMRs; see also November 2009 PMRs (noting that the Veteran's hypertension is controlled).  Diagnostic tests performed in the same month revealed no evidence of any acute pulmonary disease.  After his hospitalization for stroke, the Veteran was diagnosed as having sinus rhythm (normal heart rhythm) rather than atrial fibrillation.  July 2009 VAMRs. 

In May 2010, a VA examiner diagnosed the Veteran as having a history of intermittent atrial fibrillation with spontaneous reversal to normal sinus rhythm.  She noted that the Veteran was diagnosed as having atrial fibrillation and hypertension in July 2009, but had no history of cardiac trauma and currently experiences a normal sinus Brady condition.  On examination, the Veteran recorded a "very healthy" blood pressure reading (144/83), exhibited no irregular heart rate, and had no cardiovascular limitations.  The examiner opined that the Veteran's irregular heart beat was due to untreated hypertension (which is now treated) and is not attributable to Gulf War Syndrome.

Significantly, 38 C.F.R. § 3.317(a)(2)(ii), which pertains to undiagnosed illnesses, defines "medically unexplained chronic multisymptom illness" as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs."  38 C.F.R. § 3.317(a)(2)(ii).  The Veteran's heart rate disorder clearly has a diagnosis with conclusive pathophysiology and etiology, thus precluding presumptive service connection.

The May 2010 VA examination report constitutes highly probative evidence that weighs against service connection for a heart rate disorder.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that his current heart rate disorder does not relate to service.

The Board has considered the Veteran's contention that he had high blood pressure and severe heart problems upon separation from service.  May 2010 VAMRs; see also July 2013 Hearing Transcript.

Although the Veteran's STRs indicate occasional (once a month) chest pain and heart palpation during service, they do not indicate that the Veteran was diagnosed with or treated for an ongoing heart rate disorder in service.  See February 1993 Report of Medical Examination and History.  In addition, the Veteran's post-service medical treatment records establish that his atrial fibrillation correlated with a spike in blood pressure and that his heart rate normalized after the Veteran was treated for hypertension.  July 2009 VAMRs; July 2009 and August 2009 PMRs; and May 2010 VA Examination.  Thus, the probative evidence of record suggests that the Veteran's heart rate disorder first manifested with his hypertension in July 2009 and did not manifest in or within a year of service.

Moreover, whether the Veteran's heart rate disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309.  Instead, the determination must be made by a medical professional with appropriate expertise.  Id.  The Veteran's statements that his heart rate disorder relates to service are not based on medical training and/or experience; consequently, they do not constitute competent evidence and are outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-711 (1994).

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a heart rate disorder is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Service Connection for a Stroke

The Veteran alleges that his July 2009 stroke relates to service.  He did not experience a stroke prior to July 2009 and did not experience any in-service medical issues that might have led to stroke.  The claim is denied.

The Veteran's STRs do not show that he had a stroke in service or indicate any medical disorder, to include hypertension, that may have resulted in a stroke.  See February 1993 Reports of Medical Examination and History.

In July 2009, the Veteran was hospitalized with high blood pressure; two days later he experienced a debilitating stroke.  He was diagnosed as having acute left basal ganglial hemorrhage with right-sided weakness and aphasia and hypertension as of July 17, 2009.  

Private medical evidence establishes that the Veteran's stroke was due to hypertension.  In July 2009, his private treating physician described the stroke as a classic hypertensive hemorrhage deep in the basal ganglia on the left-hand side.  In August 2009, the Veteran was diagnosed as having "left basal ganglion hemorrhage with temporal extension due to hypertensive crisis."  See also August 2009 PMRs (finding that the Veteran's stroke coexisted with his hypertension); September 2009 PMRs (observing that the Veteran's stroke relates to his "poorly controlled hypertension"); June 2010 VAMRs.

In February 2010, the Social Security Administration determined that the Veteran was disabled due to residuals of stroke.

In May 2010, a VA examiner opined that the Veteran's July 2009 stroke was due to untreated hypertension (which is now treated) and is not attributable to Gulf War Syndrome.  She noted that the Veteran had a headache for weeks prior to the stroke and was found to have very high blood pressure immediately before his stroke.  She also noted that although the Veteran's symptoms improved over time and with physical therapy, he continued to experience numbness, reduced sensation to the likes of pain and heat/cold, and weakness on his right side as well as speech and gait difficulties.  The Veteran uses a cane to ambulate effectively.  May 2010 VA Examination Report.

Significantly, 38 C.F.R. § 3.317(a)(2)(ii) defines "medically unexplained chronic multisymptom illness" as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs."  38 C.F.R. § 3.317(a)(2)(ii).  The Veteran's stroke disorder has been diagnosed and has a conclusive pathophysiology and etiology, thus precluding presumptive service connection.

The May 2010 VA examination report constitutes highly probative evidence that weighs against service connection for a stroke disorder.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that the Veteran's stroke disorder does not relate to service.

The Board has considered the Veteran statements regarding the etiology of his stroke disorder.  In May 2010, he "reported that he has had persistent medical problems since a deployment for Desert Shield and Desert Storm" and indicated that his stroke was "secondary to hypertension resulting from Gulf War Illness."  He also reported that he worked amid oil fires in the Gulf for a period and that his stroke directly relates to in-serve smoke/fume exposure.  In June 2010, the Veteran stated that the stress of serving in the Gulf War resulted in high blood pressure and that, in turn, his high blood pressure caused his stroke.  See July 2010 Notice of Disagreement.  The following month (August 2010), the Veteran informed a private physician that the stress of his civilian sales job contributed to his high blood pressure and, by extension, to his stroke.

As an initial matter, the medical evidence clearly establishes that the Veteran's stroke resulted from uncontrolled hypertension.  See May 2010 VA Examination Report; July 2009, August 2009, and September 2009 PMRs, and June 2010 VAMRs.  Thus, the probative evidence of record attributes the Veteran's stroke to a non-service connected disorder (hypertension).  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  In summary, the probative evidence weighs against a relationship between the Veteran's in-service smoke exposure and his July 2009 stroke.

With regard to the Veteran's claim that the hypertension that caused his stroke relates to service, the medical evidence establishes that the Veteran's high blood pressure is likely due to an anxiety/stress disorder.  In October 2009, a private doctor diagnosed the Veteran's with hypertension related to a severe anxiety disorder.  See also August 2009 PMRs (diagnosing anxiety).  Thus, the probative evidence of record suggests that the Veteran's hypertension relates to a non-service connected mental health disorder.  See Rucker, 10 Vet. App. at 73 (1997); see also LILLY'S, pp. 245-46.  The Veteran was not diagnosed as having or treated for a mental health disorder in service and attributed his pre-stress anxiety to his furniture sales job.  See February 1993 Reports of Medical Examination and History; August 2010 PMRs.

Whether the Veteran's stroke disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; see also Barr, 21 Vet. App. at 309.  Instead, the determination must be made by a medical professional with appropriate expertise.  Id.  The Veteran's statements that his stroke disorder relates to service are not based on medical training and/or experience; consequently, they do not constitute competent evidence and are outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno, 6 Vet. App. at 471.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a stroke disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Service Connection for Fatigue/Joint Pain

The Veteran alleges that his fatigue/joint pain relates to in-service smoke exposure.  Although he was subject to smoke/fumes from burning oil fields during his war-time service in Iraq and has been diagnosed as having arthralgia (generalized joint pain), the Veteran's fatigue/joint pain is attributable to his post-service stroke.  The claim is denied.

The Veteran's STRs do not indicate that he experienced fatigue or generalized joint pain during service.  In February 1990, the Veteran twisted his right ankle playing sports and received emergency care for a swollen right ankle and foot.  X-ray images showed no fracture or dislocation and the Veteran reported that his ankle was much improved two weeks after the injury.  February 1990 STRs.  On separation, the Veteran reported having weak and painful ankles and his separation examination indicated that he had experienced right ankle pain for the last three years (i.e., since his right ankle sprain in 1990).  February 1993 Reports of Medical History and Examination.  Thus, STRs indicate that the Veteran did not report or receive treatment for generalized joint pain/fatigue in service.

During a July 1993 a VA examination, the Veteran reported bilateral ankle pain since 1990 due to an in-service sporting accident and back pain, but did not report generalized joint pain.  The examiner found that the Veteran's ankles were within normal limits, there were no limitations of motion associated with the upper or lower extremities, and no limitation of motion of the spine.

In August 2009, a private physician noted that the Veteran's right upper and lower extremity strength, motor functioning, and sensory return had become slower since his stroke in July 2009.  In October 2009, the Veteran reported that he was receiving ongoing physical therapy for the residuals of stroke and was diagnosed as having arthralgia.  See also July 2009 PMRs.  A private physician found that the Veteran's fatigue, decreased endurance, and weakness in the upper and lower extremities was due to his stroke.  October 2009 PMRs.  The following month (November 2009), a private physician observed that the Veteran's generalized joint pain was "most likely . . . [due to] depression and post CVA [stroke] pain."  

In January 2010, a private physician noted that the Veteran "may also have some Desert Storm illness.  He has been evaluated for effects of this at the VA, possibly from some volatile fumes.  He has joint aches and wonders if this is part of Desert Storm illness."  

In February 2010, an SSA disability determination found that the Veteran's stroke had severely reduced the sensation in his right side, restricted his speech, and weakened his grip.  See also January 2010 PMRs; June 2010 VAMRs (observing residual right-sided numbness from stroke); September 2010 VAMRs (finding that the pain in the Veteran's torso was due to stroke); October 2010 VAMRs (noting "post CVA pain control").  In May 2010, a VA neurologist diagnosed the Veteran as having depression and found that the Veteran's mental health problems contributed to his fatigue.  See February 2010 and May 2010 VAMRs (diagnosing depression, noting a history of irritability, and finding no current mental health symptoms except uncontrolled anger).

The May 2010 VA examiner opined that the Veteran's chronic fatigue results from his stroke in July 2009 and is exacerbated by diagnosed depression - a non-service-connected disorder.  She also opined that the Veteran's fatigue has a "clear and specific etiology" and that the medical evidence does not indicate that any of the Veteran's fatigue-based symptoms-lack of stamina, decreased strength, decrease mobility-or joint pain relate to his service in the Gulf War.  During the examination, the Veteran reported having pain and weakness in his joints and cramping on the right side, and the examiner observed right side weakness. 

38 C.F.R. § 3.317 defines "medically unexplained chronic multisymptom illness" as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs."  38 C.F.R. § 3.317(a)(2)(ii).  The Veteran's fatigue/joint pain is residual from his July 2009 stroke and therefore has a conclusive pathophysiology or etiology, which precludes presumptive service connection.

The May 2010 VA examination report constitutes highly probative evidence that weighs against service connection for fatigue/joint pain.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that the Veteran's fatigue/joint pain disorder does not relate to service.

In contrast, the January 2010 statement by a private physician lacks probative value.  The statement largely summarizes the Veteran's comments regarding the etiology of his fatigue/joint pain without providing an opinion with supporting rationale as to the exact cause of the Veteran's disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  The statement raises the possibility that the Veteran's current fatigue/joint pain disorder relates to "Desert Storm illness" and/or to in-service exposure to "volatile fumes" but does not clearly attribute the Veteran's current disorder to service.

The Board has considered the Veteran's statements regarding the etiology of his fatigue/joint pain.  In July 2009, he reported that prior to his stroke he considered himself healthy and had not seen a doctor for a long time.  He also reported that he was golfing two days prior to his hospitalization for atrial fibrillation and, according to his son, was "basically fine" prior to the July 2009 stroke.

In August 2009, the Veteran stated that he has had pain in his back, neck, and joints for the last ten years and that the pain is relieved with the application of ice and/or heat.  In October 2009, the Veteran reported that his shoulders, back, knees and ankles "have always bothered him," but that his joint pain worsened after his stroke.  October 2009 PMRs.  In November 2009, the Veteran likened his ongoing joint pain to fibromyalgia.  In May 2010, he reported that "'everything' has changed in his life since th[e] stroke" and "described having lost key coping strategies, battling depression, and physical and cognitive sequelae" since the stroke in July 2009.  May 2010 VAMRs.  The Veteran also reported persistent numbness and a lack of muscle tone, and alleged that his chronic joint pain is exacerbated by stressful psychological situations and fatigue.  Finally, during the May 2010 VA examination, the Veteran stated that his fatigue relates to smoke exposure during his war-time service in Iraq, he was immersed in smoke from burning oil fields for seven days, and did not report joint pain or seek treatment for fatigue until after his stroke in July 2009.

Although the Veteran relates his fatigue/joint pain to smoke exposure in service, his testimony indicates that his symptoms did not manifest to a measurable degree until after his stroke in July 2009.  Prior to his stroke, his alleged joint pain did not prevent him from engaging in sporting activities, require treatment, or otherwise affect his health, which was "good."  See July 2009 PMRs.  In addition, the Veteran clearly states that his symptoms worsened after the July 2009 stroke, that the stroke resulted in physical sequelae, and that he only sought treatment for fatigue/joint pain after the stroke. 

The Veteran's testimony regarding the sudden worsening of his fatigue/joint pain aligns with the post-service medical evidence, which clearly attributes his fatigue/joint pain to the July 2009 stroke and, to a lesser extent, his depression.  See July and August 2009 PMRs (noting significant residual weakness in the right side due to stroke as resulting from hypertension).  The entirety of the Veteran's testimony also aligns with his STRs, which, with the exception of the ankle joints, do not indicate any fatigue or joint pain in service.  The Veteran completed two years of service after he returned from Iraq (September 1983 to May 1993) without any suggestion of ongoing fatigue/joint pain associated with his deployment.  See February 1993 Reports of Medical Examination and History.  Thus, the evidence of record weighs against any relationship between the Veteran's fatigue/joint pain and service.

Further, whether the Veteran's fatigue/joint pain relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; see also Barr, 21 Vet. App. at 309.  Instead, the determination must be made by a medical professional with appropriate expertise.  Id.  In so far as the Veteran's statements indicate that his fatigue/joint pain relates to in-service smoke exposure, they are not based on medical training and/or experience and therefore both do not constitute competent evidence and are outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno, 6 Vet. App. at 471.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for fatigue/joint pain, is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a heart rate disorder is denied.

Service connection for a stroke is denied.

Service connection for chronic fatigue is denied.


REMAND

The issue of entitlement to a compensable rating for bilateral hearing loss is remanded for a VA audiological examination.  The May 2010 VA audiological examination failed to measure the Veteran's puretone thresholds and is therefore inadequate for rating purposes.  Barr, 21 Vet. App. at 312.

The issue is REMANDED for the following actions:

1. Request that the Veteran identify any medical or non-medical evidence or records that are not included in the claims file and that pertain to the issue of entitlement to an increased disability rating for bilateral hearing loss.  Attempt to obtain any records identified by the Veteran and associate the records with the claims file. 

2. Obtain outstanding VA medical records (VAMRs) from July 2012 onwards and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a new VA audiological examination.  The examiner should assess the nature and severity of the Veteran's bilateral hearing loss.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

a. The VA examiner should identify the nature, frequency, and severity of the Veteran's bilateral hearing loss.  THE EXAMINER IS ADVISED THAT HE OR SHE MUST REPORT ON THE FUNCTIONAL EFFECTS OF THE VETERAN'S HEARING LOSS ON HIS OCCUPATIONAL AND SOCIAL FUNCTIONING. All testing deemed necessary by the examiner should be performed and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.  If the examiner is unable to obtain threshold scores through audiological testing, he or she must provide a thorough explanation as to why these scores cannot be obtained.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 1993 VA Examination Report, noting bilateral hearing loss.

July 2007 VA Examination Report, diagnosing the Veteran with sensorineural hearing loss, bilaterally, and providing pure tone thresholds and speech recognition scores.

August 2009 private medical records (PMRs), noting a mild auditory impairment.

May 2010 VA Examination Report, finding that audiological test scores did not show any change in the Veteran's hearing since his last audiological examination in 2007, but that accurate threshold scores could not be obtained on examination; also finding that the Veteran was able to converse at a lower conversational level than expected given the threshold scores volunteered by the Veteran.

May 2010 VA medical records (VAMRs), indicating that the residuals of the Veteran's stroke compounded his hearing loss and that he has reduced hearing in his right ear.  See also September 2010 VAMRs (noting deafness in the Veteran's right ear).

October 2010 VAMRs, noting left ear deafness.

4. Then, review the examination report to ensure that it adequately responds to the above directive to provide an accurate assessment of the Veteran's bilateral hearing loss disability.  If the report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

5. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


